Case 1:18-cv-02182-JPH-TAB Document 63 Filed 11/26/19 Page 1 of 2 PageID #: 698




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 DEBORAH CARUSO the Chapter 7                 )
 Trustee for ITT Educational Services Inc.,   )
 ESI Service Corp., and Daniel Webster        )
 College, INC.,                               )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )   No. 1:18-cv-02182-JPH-TAB
                                              )
 KEVIN MODANY,                                )
 JOHN E. DEAN,                                )
 C. DAVID BROWN II,                           )
 JOANNA T. LAU,                               )
 THOMAS I. MORGAN,                            )
 JOHN VINCENT WEBER,                          )
 JOHN F. COZZI,                               )
 SAMUEL L. ODLE,                              )
 JERRY M. COHEN,                              )
                                              )
                          Defendants.         )


                       ENTRY FOR NOVEMBER 26, 2019

       On this date, the Court held a telephonic status conference in response

 to the Joint Motion for Status Conference Regarding Motions to Dismiss.

 Dkt. [53]. Plaintiff appeared by counsel, Carly Kessler, Ronald Schutz,

 Thomas Berndt and John Ward. Defendant Kevin Modany appeared by

 counsel, Kevin Finger, David Miller and Joseph Davis. Defendants John E.

 Dean, C. David Brown II, Joanna T. Lau, Thomas I. Morgan, John Vincent

 Weber, John F. Cozzi, Samuel L. Odle and Jerry M. Cohen appeared by

 counsel, Paul Vink and Samuel Laurin. The conference was recorded by

 Court Reporter, Jodie Franzen.
Case 1:18-cv-02182-JPH-TAB Document 63 Filed 11/26/19 Page 2 of 2 PageID #: 699




       The Court informed the parties that the pending motions are under

 advisement and reviewed the procedural history of the case. The Court will

 hold another status conference after ruling on the pending motions to dismiss.




 Distribution:

 All ECF-registered counsel of record




                                        2
